SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32039 CapLease, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2414533 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1065 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (ZIP Code) Registrant’s Telephone Number, Including Area Code: (212) 217-6300 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of October 31, 2013, there were 88,845,604 shares of common stock of CapLease, Inc., $0.01 par value per share, outstanding (“Common Stock”). CapLease, Inc. Index to Form 10-Q Page PART I.FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 2 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2013 and2012 3 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three and Nine Months Ended September 30, 2013 and 2012 4 Consolidated Statement of Changes in Equity (unaudited) for the Nine Months Ended September 30, 2013 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2013 and 2012 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 47 PART II. OTHER INFORMATION 47 Item 1. Legal Proceedings 47 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 48 SIGNATURES 49 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CapLease, Inc. and Subsidiaries Consolidated Balance Sheets As of September 30, 2013 (unaudited) and December 31, 2012 (Amounts in thousands, except share and per share amounts) As Of September 30, As Of December 31, Assets Real estate investments, net $ 1,626,713 $ 1,541,416 Loans held for investment, net 23,839 26,972 Commercial mortgage-backed securities 59,774 62,318 Cash and cash equivalents 52,035 30,177 Other assets 89,434 89,560 Total Assets $ 1,851,795 $ 1,750,443 Liabilities and Equity Mortgages on real estate investments $ 995,326 $ 1,012,075 Credit agreements 128,899 67,655 Secured term loan 60,654 72,417 Convertible senior notes 19,210 19,210 Other long-term debt 30,930 30,930 Total Debt Obligations 1,235,019 1,202,287 Intangible liabilities on real estate investments 32,375 33,032 Accounts payable and other liabilities 32,016 27,926 Dividends and distributions payable 10,138 8,826 Total Liabilities 1,309,548 1,272,071 Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 100,000,000 shares authorized: Series A cumulative redeemable preferred, liquidation preference $25.00 per share, 1,832,000 and 3,447,182 shares issued and outstanding, respectively 39,363 79,776 Series B cumulative redeemable preferred, liquidation preference $25.00 per share, 2,941,073 shares issued and outstanding 71,665 71,665 Series C cumulative redeemable preferred, liquidation preference $25.00 per share, 1,700,000 and 0 shares issued and outstanding, respectively 39,689 – Common stock, $0.01 par value, 500,000,000 shares authorized, 88,845,604 and 73,658,045 shares issued and outstanding, respectively 888 737 Additional paid in capital 388,036 325,824 Accumulated other comprehensive income (loss) 1,056 ) Total Stockholders' Equity 540,697 477,336 Non-controlling interest in consolidated subsidiaries 1,550 1,036 Total Equity 542,247 478,372 Total Liabilities and Equity $ 1,851,795 $ 1,750,443 See notes to consolidated financial statements. 2 CapLease, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Amounts in thousands, except per share amounts) Revenues: Rental revenue $ 37,421 $ 35,137 $ 109,956 $ 101,815 Interest income from loans and securities 1,580 1,921 4,971 6,026 Tenant reimbursements 7,107 4,552 19,346 11,939 Other revenue 168 182 479 693 Total revenues 46,276 41,792 134,752 120,473 Expenses: Interest expense 16,796 16,723 49,303 50,666 Property expenses 10,062 7,209 28,402 20,242 Gain on derivatives 5 – – – General and administrative expenses 2,650 2,754 8,963 8,604 General and administrative expenses-stock based compensation 995 830 2,764 2,441 Merger-related costs 1,067 – 3,488 – Depreciation and amortization expense on real property 12,976 12,166 37,609 35,878 Other expenses – 930 – 962 Total expenses 44,551 40,612 130,529 118,793 Other gains: Gain on investment – 300 – 1,009 Gain on extinguishment of debt, net – – – 11,012 Total other gains – 300 – 12,021 Income from continuing operations 1,725 1,480 4,223 13,701 Discontinued operations: Loss from discontinued operations – (6 ) – ) Loss on investment – – – ) Total discontinued operations – (6 ) – ) Net income (loss) before non-controlling interest in consolidated subsidiaries 1,725 1,474 4,223 ) Non-controlling interest in consolidated subsidiaries 2 5 11 23 Net income (loss) 1,727 1,479 4,234 ) Dividends allocable to preferred shares ) Net loss allocable to common stockholders $ ) $ ) $ ) $ ) Income (loss) per common share, basic: Income (loss) from continuing operations $ ) $ ) $ ) $ 0.10 Loss from discontinued operations – – – ) Net loss per common share, basic $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic 88,846 66,767 84,381 66,616 Income (loss) per common share, diluted: Income (loss) from continuing operations $ ) $ ) $ ) $ 0.10 Loss from discontinued operations – – – ) Net loss per common share, diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, diluted 88,975 66,767 84,510 66,616 Dividends declared per common share $ 0.0775 $ 0.070 $ 0.233 $ 0.200 Dividends declared per preferred A share $ 0.42318 $ 0.50781 $ 1.43880 $ 1.52344 Dividends declared per preferred B share $ 0.43620 $ 0.52344 $ 1.48307 $ 1.02361 Dividends declared per preferred C share $ 0.37760 $ – $ 1.23351 $ – See notes to consolidated financial statements. 3 CapLease, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Amounts in thousands) Net income (loss) before non-controlling interest in consolidated subsidiaries $ 1,725 $ 1,474 $ 4,223 $ ) Other comprehensive income (loss): Change in fair value of securities available for sale 1,354 919 1,361 7,376 Change in fair value of derivatives ) – ) – Reclassification of derivative items into earnings 141 40 406 22 Realized loss on derivatives (5 ) – – – Other comprehensive income 1,353 959 1,722 7,398 Comprehensive income 3,078 2,433 5,945 4,498 Comprehensive income attributable to non-controlling interests 2 5 11 23 Comprehensive income attributable to CapLease, Inc. $ 3,080 $ 2,438 $ 5,956 $ 4,521 See notes to consolidated financial statements. 4 CapLease, Inc. and Subsidiaries Consolidated Statement of Changes in Equity (Unaudited) (in thousands) Stockholders' Equity Preferred Stock Common Stock at Par Additional Paid-In Capital Accumulated Other Comprehensive Income (Loss) Retained Earnings Non-controlling Interest Total Equity Balance at December 31, 2012 $ 151,441 $ 737 $ 325,824 $ ) $ – $ 1,036 $ 478,372 Incentive stock plan compensation expense – – 2,764 – – – 2,764 Incentive stock plan grants issued and forfeited – 3 (3 ) – Net income – 4,234 – 4,234 Non-controlling interest in consolidated subsidiaries – ) ) Issuance of common stock – 150 86,368 – – – 86,518 Repurchase of common stock – (2 ) ) – – – ) Issuance of preferred stock 39,689 – 39,689 Repurchase of preferred stock ) – ) Dividends declared-preferred – – ) – ) – ) Dividends declared-common – – ) – – – ) Contributions from noncontrolling interest – 561 561 Distributions declared-operating partnership units – ) ) Increase in fair value of securities available for sale – – – 1,361 – – 1,361 Decrease in fair value of derivatives – – – ) – ) Reclassification of derivative items into earnings – – – 406 – – 406 Balance at September 30, 2013 $ 150,717 $ 888 $ 388,036 $ 1,056 $ – $ 1,550 $ 542,247 See notes to consolidated financial statements. 5 CapLease, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Nine Months Ended September 30, Operating activities Net income (loss) $ 4,234 $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization 37,189 36,434 Stock based compensation 2,764 2,441 Amortization of above and below market leases ) ) Loss on investments – 14,220 (Gain) on extinguishment of debt, net – ) Non-controlling interest in consolidated subsidiaries ) ) Straight-lining of rents 1,435 11,261 Amortization of discounts/premiums, and origination fees/costs, net ) ) Amortization of debt issuance costs, leasing commissions and fair market value of debt issued or assumed 2,289 1,921 Changes in operating assets and liabilities: Other assets 706 ) Accounts payable and other liabilities 3,408 6,230 Deposits and escrows 1 1 Net cash provided by operating activities 50,340 43,289 Investing activities Principal received from borrowers 3,262 5,401 Proceeds from sale of securities – 3,744 Repayments of commercial mortgage-backed securities 4,150 3,671 Proceeds from sale of real estate investments – 9,611 Purchases of real estate investments ) ) Real estate improvements, additions and construction in progress ) ) Leasing commission costs ) ) Purchases of furniture, fixtures, equipment and leasehold improvements ) ) Net cash used in investing activities ) ) Financing activities Borrowings from mortgages on real estate investments 23,312 68,580 Repayments of mortgages on real estate investments ) ) Borrowings from credit agreements 73,000 78,056 Repayments on credit agreements ) ) Repayments on secured term loan ) ) Debt issuance costs ) ) Common stock issued, net of offering costs 86,518 – Common stock repurchased ) – Preferred stock issued, net of offering costs 39,689 56,570 Preferred stock repurchased ) – Contributions from noncontrolling interest 561 – Distributions to noncontrolling interest ) ) Dividends paid on common and preferred stock ) ) Net cash provided by financing activities 58,788 24,795 Net increase (decrease) in cash and cash equivalents 21,858 ) Cash and cash equivalents at beginning of period 30,177 71,160 Cash and cash equivalents at end of period $ 52,035 $ 40,192 Supplemental disclosure of cash flow information Cash paid for interest expense $ 47,935 $ 49,265 Capitalized interest on development properties 619 443 Net change in accrued construction expenditures 635 – Distributions declared but not paid 12 11 Dividends declared but not paid 10,126 7,521 Supplemental disclosure of noncash operating, investing and financing information Value of in-place leases and above-market leases acquired $ 12,546 $ 6,725 Value of below-market leases acquired 933 – Mortgage notes payable assumed on properties acquired 29,427 – Mortgage note payable-notional amount repurchased – 11,000 See notes to consolidated financial statements. 6 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) 1. Organization and Business CapLease, Inc. (“CapLease” and collectively with its majority-owned subsidiaries, the “Company”) is a real estate investment trust, or REIT, that primarily owns and manages a diversified portfolio of single tenant commercial real estate properties subject to long-term leases to high credit quality tenants. Many of the properties the Company owns are subject to a net lease, or a lease that requires the tenant to pay all or substantially all property operating expenses, such as utilities, real estate taxes, insurance and routine maintenance. The Company’s tenants are primarily large public companies or their significant operating subsidiaries and governmental entities with investment grade credit ratings, defined as a published senior unsecured credit rating of BBB-/Baa3 or above from one or both of Standard & Poor’s (“S&P”) and Moody’s Investors Service (“Moody’s”). The Company also implies an investment grade credit rating for tenants that are not publicly rated by S&P or Moody’s but (i) are 100% owned by an investment grade parent, (ii) for which it has obtained a private investment grade rating from either S&P or Moody’s, (iii) for which it has evaluated the creditworthiness of the tenant and estimated a credit rating that is consistent with an investment grade rating from S&P or Moody’s, or (iv) are governmental entity branches or units of another investment grade rated governmental entity. In addition to its portfolio of owned properties, the Company has a modest portfolio of first mortgage loans and other debt investments on single tenant properties. The Company has invested in certain owned properties that are leased primarily but not exclusively by one tenant. The Company has also invested in certain owned properties which were previously leased by one tenant but as a result of lease non-renewals have now become multi-tenant properties. The Company expects these types of properties will continue to comprise a portion of its portfolio for the foreseeable future. CapLease has made an election to qualify, and believes it is operating so as to qualify, as a REIT for federal income tax purposes. As such, it will generally not be subject to federal income tax on that portion of its taxable income that is distributed to stockholders if it distributes at least 90% of its taxable income to its stockholders by prescribed dates and complies with various other requirements. CapLease conducts its business through a variety of subsidiaries. CapLease owns most of its owned properties through its predecessor and operating partnership, Caplease, LP (the “Operating Partnership”). CapLease is the indirect sole general partner of, and owns approximately 99.8% of the common equity of, the Operating Partnership. The accompanying consolidated financial statements and related notes of the Company have been prepared in accordance with accounting principles generally accepted in the United States, or GAAP, for interim financial reporting and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in the financial statements prepared under GAAP have been condensed or omitted. In the opinion of management, all adjustments considered necessary for a fair presentation of the Company’s financial position, results of operations and cash flows have been included and are of a normal and recurring nature. The operating results presented for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for the entire year. These financial statements should be read in conjunction with the Company’s consolidated financial statements for the fiscal year ended December 31, 2012 and notes thereto, included in the Company’s Form 10-K filed with the SEC on February 21, 2013. 2. Merger Agreement On May 28, 2013, CapLease, and certain subsidiaries of CapLease, including the Operating Partnership, entered into an Agreement and Plan of Merger (the “Merger Agreement”) with American Realty Capital Properties, Inc., a Maryland corporation (“ARCP”), ARC Operating Partnership, L.P., a Delaware limited partnership and the operating partnership of ARCP (the “ARCP Operating Partnership”), and Safari Acquisition, LLC, a Delaware limited liability company and wholly owned subsidiary of ARCP (“Merger Sub”). The Merger Agreement provides for (i) the merger of CapLease with and into Merger Sub (the “Merger”), with Merger Sub surviving as a wholly owned subsidiary of ARCP, and (ii) the merger of the Operating Partnership with and into ARCP Operating Partnership, with ARCP Operating Partnership surviving (the “Partnership Merger” and, together with the Merger, the “Mergers”). The Board of Directors of CapLease has unanimously approved the Merger Agreement, the Mergers and the other transactions contemplated by the Merger Agreement, and the holders of CapLease’s common stock have approved the Merger and the other transactions contemplated by the Merger Agreement. 7 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) Pursuant to the terms and subject to the conditions set forth in the Merger Agreement, at the effective time of the Merger (the “Effective Time”), each outstanding share of CapLease common stock, other than shares owned by ARCP, CapLease or any of their respective wholly owned subsidiaries, will be converted into the right to receive $8.50 in cash without interest (the “Common Merger Consideration”). Each outstanding share of CapLease preferred stock, other than shares owned by ARCP, CapLease or any of their respective wholly owned subsidiaries, will be converted into the right to receive an amount in cash, without interest, equal to the sum of $25.00 plus all accrued and unpaid dividends on such shares up to, but excluding, the closing date of the Merger. The CapLease preferred stock consists of (i) 8.125% Series A Cumulative Redeemable Preferred Stock, (ii) 8.375% Series B Cumulative Redeemable Preferred Stock and (iii) 7.25% Series C Cumulative Redeemable Preferred Stock. In addition, in connection with the Partnership Merger, each outstanding unit of equity ownership of the Operating Partnership other than units owned by CapLease or any wholly owned subsidiary of CapLease will be converted into the right to receive $8.50 in cash, without interest. The Merger Agreement provides that, immediately prior to the Effective Time, any outstanding shares of restricted stock held by any employee of the Company on the closing date of the Merger will become fully vested and will have the right to receive the Common Merger Consideration. The Merger Agreement also provides that, immediately prior to the Effective Time, any outstanding performance share unit awards held by any employee of the Company on the closing date of the Merger will become fully earned and settled as to 100% of the target number of shares of CapLease common stock, and all shares of CapLease common stock outstanding as a result of such settlement will have the right to receive the Common Merger Consideration. 3. Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements include the assets, liabilities, and results of operations of the Company. Results of operations of properties acquired are included in the Consolidated Statements of Operations from the date of acquisition. All significant intercompany transactions, balances and accounts have been eliminated in consolidation. References in these financial statements to the Company’s carrying amount or value of an asset or liability means such asset’s or liability’s book value reported on the Company’s Consolidated Balance Sheet in accordance with GAAP. Accounting for Real Estate Real estate held for investment is carried on the Company’s Consolidated Balance Sheets at historical cost to the Company, less accumulated depreciation, amortization and impairment charges. Depreciation and amortization are determined by the straight-line method over the remaining estimated economic useful lives of the properties. The Company generally depreciates building and building improvements over periods not exceeding 40 years. Direct costs incurred in acquiring completed properties that meet the classification of a business for accounting purposes are charged to operations as incurred. Expenditures for maintenance and repairs of owned properties are also charged to operations as incurred. Significant renovations which extend the useful life of the properties are capitalized. 8 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) The Company reviews its owned real properties for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. The evaluation includes estimating and reviewing anticipated future undiscounted cash flows to be derived from the asset. If such cash flows are less than the asset’s net carrying value, an impairment charge is recognized to earnings to the extent by which the asset’s carrying value exceeds the estimated fair value. Estimating future cash flows is highly subjective and includes an evaluation of factors such as the anticipated cash flows from the property, which may include rent from current leases in place and projected future leases, estimated capital expenditures, and an estimate of proceeds to be realized upon sale of the property. The Company’s estimates could differ materially from actual results. The Company has determined that the significant inputs used to evaluate its owned properties for impairment primarily rely on Level 3 inputs in accordance with the fair value measurement topic in the applicable accounting guidance as described in Note 8 below. The Company did not recognize any impairment losses on long-lived assets during the nine months ended September 30, 2013. The Company did not recognize any impairment losses on long-lived assets during the nine months ended September 30, 2012, although it did recognize a loss on sale of one real property during the nine months ended September 30, 2012. See Note 7. Assets and liabilities of properties that meet various held for sale criteria, including that it is probable that a sale will occur within 12 months, are presented separately in the Consolidated Balance Sheets, with assets and liabilities being separately stated. The operating results of properties held for sale and those that have been sold are reflected as discontinued operations in the Consolidated Statements of Operations. Properties that the Company has determined to classify as held for sale are also required to be simultaneously reviewed for impairment and carried on the Company’s Consolidated Balance Sheets at the lower of net carrying value or estimated fair value. The Company is required under GAAP to allocate the purchase price of rental real estate acquired to the following based on estimated fair values on the acquisition date: ● acquired tangible assets, consisting of land, building and improvements; and ● identified intangible assets and liabilities, consisting of above-market and below-market leases, in-place leases and tenant relationships. The fair value of tangible and intangible assets acquired is considered to be a Level 3 input in accordance with the fair value measurement topic in the applicable accounting guidance as described in Note 8 below. In estimating the fair value of the tangible and intangible assets acquired, the Company considers information obtained about each property as a result of its due diligence activities and other market data, and utilizes various valuation methods, such as estimated cash flow projections utilizing appropriate discount and capitalization rates, estimates of replacement costs, and available market information. The fair value of the tangible assets of an acquired property considers the value of the property as if it were vacant (the “dark value”). Above-market and below-market lease values for acquired properties are recorded based on the present value of the difference between (i) the contractual amounts to be paid pursuant to each in-place lease and (ii) management’s estimate of fair market lease rates for each corresponding in-place lease. Fair market lease rates are measured over a period equal to the remaining term of the lease for above-market leases and the initial term plus the term of any below-market rate renewal options for below-market leases. In computing present value, the Company considers the costs which would need to be invested to achieve the fair market lease rates. The Company uses a discount rate which reflects the risks associated with the leases acquired. The capitalized above-market lease values are amortized as a reduction of base rental revenue over the remaining term of the respective leases, and the capitalized below-market lease values are amortized as an increase to base rental revenue over the remaining initial terms plus the terms of any below-market renewal options of the respective leases. Other intangible assets acquired include amounts for in-place lease values and tenant relationship values which are based on management’s evaluation of the specific characteristics of each tenant’s lease and the Company’s overall relationship with the respective tenant. Factors considered by management in its analysis of in-place lease values include estimates of the dark value of the property, carrying costs during the hypothetical expected time it would take management to find a tenant to lease the space for the existing lease term (a “lease-up period”) considering current market conditions, and costs to execute similar leases. Management estimates carrying costs, including such factors as real estate taxes, insurance and other operating expenses during the expected lease-up period, considering current market conditions and costs to execute similar leases. In estimating costs to execute similar leases, management considers leasing commissions and other related expenses. Characteristics considered by management in estimating the value of tenant relationships include the nature and extent of the Company’s existing business relationships with the tenant, growth prospects for developing new business with the tenant, the tenant’s credit quality and expectations of lease renewals. The value of in-place leases is amortized as a component of depreciation expense over the remaining initial terms of the respective leases. The value of tenant relationship intangibles, if any, is amortized as a component of depreciation expense over the anticipated life of the relationships. Through September 30, 2013, the Company has assigned no value to tenant relationships on any of its acquisitions. 9 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) For property acquisitions where the Company assumes existing mortgage debt, the debt is recorded at its estimated fair value, based on management’s estimate of current borrowing rates available for comparable financing. The Company amortizes any discount or premium as part of interest expense on the related debt using the effective interest method. Development Activities Project costs and expenses, which include interest expense, associated with the development, construction and lease-up of a real estate project are capitalized as construction in progress. Once the development and construction of the building is substantially completed, the amounts capitalized to construction in progress are transferred to (i) land and (ii) buildings and improvements. As required by GAAP, the Company computes interest expense on the full amount it has invested in the project, whether or not such investment is externally financed. Loan Investments The Company classifies its loans as long-term investments, as its strategy is to hold the loans for the foreseeable future or until maturity. Loan investments are carried on the Company's Consolidated Balance Sheet at amortized cost (unpaid principal balance adjusted for unearned discount or premium and loan origination fees), net of any allowance for loan losses. Unearned discounts or premiums and loan origination fees are amortized as a component of interest income using the effective interest method over the life of the loan. From time to time, the Company may determine to sell a loan in which case it must reclassify the asset as held for sale. Loans held for sale are carried at lower of cost or estimated fair value. The Company did not sell any of its loan investments during the nine months ended September 30, 2013, and, as of September 30, 2013, the Company has not classified any of its loans as held for sale. The Company also did not sell any of its loan investments during the nine months ended September 30, 2012. The Company evaluates its loan investments for possible impairment on a quarterly basis. The Company’s impairment analysis includes both a general reserve component and an asset-specific component. The general reserve component covers performing loans and in accordance with relevant accounting guidance an allowance for loan losses is recorded when (i) available information as of each balance sheet date indicates that it is probable a loss has occurred in the portfolio and (ii) the amount of the loss can be reasonably estimated. Actual loan losses are then charged against the allowance when management believes that uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. Significant judgment is required in determining reserve balances for the performing loan portfolio, including estimates of the likelihood of default and lease rejection given the credit characteristics of the tenant, and estimates of stressed collateral values and potential bankruptcy claim recoveries. These estimates are highly subjective and could differ materially from actual results. As of September 30, 2013, the Company has a general loan loss reserve of $500. See Note 5. The asset-specific component of the loan loss impairment analysis relates to specific loans where the Company has deemed it probable that it will not be able to collect all amounts due according to the contractual terms of the loan. Any resulting loan specific loss is measured based on the present value of expected future cash flows from the loan or the fair value of the loan collateral, if the loan is collateral dependent. Significant judgment is required in determining any resulting loan specific loss, including factors such as the status of the loans (i.e., current or actual or expected payment or other defaults), the credit quality of the underlying tenants, the present value of expected future cash flows on the loans, the fair value of any collateral, and the amount and status of any senior debt. These estimates are highly subjective and could differ materially from actual results. The Company’s accounting policy is to continue to accrue interest income on specific impaired loans as long as it concludes it is likely to collect it. As of September 30, 2013, the Company did not have any asset-specific loan loss reserves. 10 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) Commercial Mortgage-Backed Securities The Company classifies all of its securities investments as “available for sale” for financial accounting purposes. Under GAAP, securities classified as “available for sale” are carried on the Consolidated Balance Sheet at fair value with the net unrealized gains or losses included in Accumulated Other Comprehensive Income (Loss), a component of Stockholders’ Equity on the Company’s Consolidated Balance Sheet. Any premiums or discounts on securities are amortized as a component of interest income using the effective interest method. The Company estimates fair value on all securities investments quarterly based on a variety of inputs. Under applicable accounting guidance, securities where the fair value is less than the Company’s cost are deemed “impaired,” and, therefore, must be measured for “other-than-temporary impairment.” If an impaired security (i.e., fair value below cost) is intended to be sold or required to be sold prior to expected recovery of the impairment loss, the full amount of the loss must be charged to earnings as other-than-temporary impairment. Otherwise, impairment losses on the security must be further analyzed for separation into two categories: (i) credit losses and (ii) losses due to factors other than credit. The portion which is considered credit loss is charged to earnings as other-than-temporary impairment. The portion which is due to other factors is not charged to earnings. Also, if the security is classified as available for sale, the non-credit portion of the impairment loss is charged to other comprehensive income (loss), a component of equity on the Company’s Consolidated Balance Sheet. In estimating credit or other-than-temporary impairment losses, management considers a variety of factors including (1) the financial condition and near-term prospects of the credit, including credit rating of the security and the underlying tenant and an estimate of the likelihood, amount and expected timing of any default, (2) whether the Company expects to hold the investment for a period of time sufficient to allow for anticipated recovery in fair value, (3) the length of time and the extent to which the fair value has been below cost, (4) current market conditions, (5) expected cash flows from the underlying collateral and an estimate of underlying collateral values, and (6) subordination levels within the securitization pool. These estimates are highly subjective and could differ materially from actual results. The Company had no other-than-temporary impairment losses on securities charged to the Statement of Operations during the nine months ended September 30, 2013. The Company also had no other-than-temporary impairment losses on securities charged to the Statement of Operations during the nine months ended September 30, 2012. Deferred Fees and Costs In connection with its leasing efforts, the Company may incur primarily two types of costs: (i) allowances paid to the tenant or on its behalf for the construction of leasehold improvements, or tenant improvement allowances, and (ii) commissions paid to leasing brokers, or leasing commissions. Tenant improvement allowances are initially capitalized as part of “Construction in progress” and then transferred to “Building and improvements” at completion and depreciated on a straight-line basis over periods not exceeding 40 years. Leasing commissions are capitalized as “Deferred leasing costs” (a component of “Other assets” on the Company’s Consolidated Balance Sheet) and amortized on a straight-line basis over the term of the related lease. In accordance with applicable accounting guidance, the Company defers the recognition of fees and expenses associated with the origination of its loans held for investment. These items include lender fee income, rate lock income, direct loan origination costs, certain legal expenses, insurance costs, rating agency fees and certain other expenses. Net deferred fees and costs are presented as an offset to the carrying amount of loans held for investment on the Company’s Consolidated Balance Sheet and are recognized as an adjustment to the effective yield over the life of the related asset. The Company also defers the recognition of expenses associated with the issuance of its debt obligations. These items include placement fees, lender fees, legal expenses, broker fees and certain other expenses. Deferred debt issuance costs are presented as a component of “Other assets” on the Company’s Consolidated Balance Sheet and are recognized as an adjustment to the effective financing rate over the term of the related debt obligation. Upon the retirement of the related debt obligation, any unamortized debt issuance costs are charged off as a component of gain or loss on extinguishment of debt. 11 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) Costs incurred in connection with debt obligations that have been modified or restructured are subject to the provisions of FASB ASC 470-50, Debt Modification and Extinguishment. If the terms of the modified debt instrument are deemed to be substantially different (i.e., a 10percent or greater difference in the present value of cash flows between instruments), the original debt is deemed extinguished and all unamortized financing costs associated with the extinguished debt are charged to earnings in the current period. If the cash flows are deemed to be not substantially different, the original debt is deemed modified and the unamortized financing costs and any additional costs between the borrower and lender in connection with the modification are capitalized and amortized into interest expense over the remaining term of the related debt instrument, and other related costs of the modification are expensed. Risk Management Transactions The Company may enter into risk management transactions as part of its overall portfolio financing strategy. These transactions are intended to manage the Company’s exposure to changes in interest rates associated with its present or expected future debt obligations. As of September 30, 2013, the Company was party to a single risk management transaction to manage its exposure to changes in interest rates under the loan agreement with Bank of Oklahoma which is a floating rate borrowing facility. See Note 13. The Company accounts for the interest rate swap agreement in accordance with FASB ASC Topic 815, Derivatives and Hedging (“Topic 815”). In accordance with Topic 815, the agreement is carried on the Company’s Consolidated Balance Sheets at its fair value, as an asset if fair value is positive, or as a liability if fair value is negative. If the interest rate swap is designated as a cash flow hedge, the effective portion of the interest rate swap’s change in fair value is reported as a component of Other Comprehensive Income (Loss) on the Company’s Consolidated Balance Sheets; the ineffective portion, if any, is recognized directly in earnings. The fixed rate interest rate payments that the Company makes pursuant to the swap agreement are recognized as a component of interest expense on the Company’s Consolidated Statements of Operations. The Company has been party to other risk management transactions in the past and these transactions continue to impact the Company’s current results through amortization of the effective portion under GAAP of the realized gains and losses on these transactions into interest expense on the Company’s Consolidated Statements of Operations. See Note 13. Cash and Cash Equivalents The Company defines cash equivalents as highly liquid investments purchased with maturities of three months or less at date of purchase. From time to time, the Company’s account balance held at financial institutions exceeds Federal Depository Insurance Corporation (“FDIC”) insurance coverage and, as a result, there is a concentration of credit risk related to the balance on deposit in excess of FDIC insurance coverage. The Company believes that the risk of loss is not significant. Revenue Recognition The Company recognizes rental revenue on real estate on a straight-line basis over the non-cancelable term of the lease. The excess of straight-line rents over base rents under the lease is included in “Accrued rental income” on the Company’s Consolidated Balance Sheet and any excess of base rents over the straight-line amount is included as “Deferred rental income” on the Company’s Consolidated Balance Sheet. The Company’s leases also generally require the tenants to pay directly or reimburse the Company for occupancy and operating costs of the properties, or in certain cases reimburse the Company for increases in certain operating costs and real estate taxes above their base year costs. The Company recognizes such income in the period the related expenses are incurred. Interest income from loans, securities, and structuring fees receivable is recognized on the accrual basis of accounting. Interest income from securities (including interest-only strips) is recognized over the life of the investment using the effective interest method. The cost basis of interest-only strips is adjusted to reflect any prepayments from underlying assets, using the initial yield-to-maturity at the purchase date. The Company has adopted the cost-recovery method, in which all receipts are applied to reduce the Company’s cost basis, on a limited number of its securities investments. 12 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) On occasion, the Company may consider a loan to be non-performing and place the loan on non-accrual status when there is sufficient doubt as to the ultimate ability to collect interest on the loan. While on non-accrual status, the loan is accounted for on either a cash basis, in which case interest income is recognized only upon actual receipt, or on a cost-recovery basis based upon management’s judgment as to the collectibility of the investment. Income Taxes CapLease has made an election to qualify, and believes it is operating so as to qualify, as a REIT for federal income tax purposes. As such, it will generally not be subject to federal income tax on that portion of its taxable income that is distributed to stockholders if it distributes at least 90% of its taxable income to its stockholders by prescribed dates and complies with various other requirements. From time to time, the Company may conduct a portion of its business through a taxable REIT subsidiary (“TRS”), and the income from the activities of the TRS is subject to federal and state taxation at the applicable corporate rates. Earnings per Share As required by GAAP, the Company presents both basic and diluted earnings per share (“EPS”). Basic EPS excludes dilution and is computed by dividing net income (loss) allocable to common stockholders by the weighted average number of shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock, where such exercise or conversion would result in a lower EPS amount. For the 2013 periods, the Company’s computation of diluted EPS includes 128,900 shares of common stock, which represents the target number of shares of common stock associated with outstanding performance share unit awards. As described in Note 2 above, the performance share unit awards will become fully earned and settled as to 100% of the target number of shares of common stock on the closing date of the Merger, and all such settled shares will have the right to receive the Common Merger Consideration. The Company’s computation of diluted earnings per share does not include shares of common stock that may be issued in the future upon conversion of the convertible senior notes issued in October 2007, as the impact would not be dilutive. The number of weighted average common shares not included was 1,697,595 for each of the three and nine months ended September 30, 2013, and 3,093,759 for each of the three and nine months ended September 30, 2012. The following summarizes the Company’s EPS computations for the three and nine months ended September 30, 2013 and September 30, 2012 (in thousands, except per share amounts): For the three months ended September 30, For the nine months ended September 30, Net loss allocable to common stockholders $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic 88,846 66,767 84,381 66,616 Weighted average number of common shares outstanding, diluted 88,975 66,767 84,510 66,616 Net loss per share, basic $ ) $ ) $ ) $ ) Net loss per share, diluted $ ) $ ) $ ) $ ) Non-vested shares included in weighted average number of shares outstanding above Recently Issued Accounting Pronouncements In May2011, the Financial Accounting Standards Board (“FASB”) issued new accounting guidance ASU2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs , which amends various sections of Accounting Standards Codification (“ASC”) 820 and changes the wording used to describe the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements in order to improve consistency in the application and description of fair value between U.S. GAAP and International Financial Reporting Standards (“IFRS”). ASU 2011-04 clarifies how the concepts of highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets and are not relevant when measuring the fair value of financial assets or of liabilities. In addition, the guidance expanded the disclosures for the unobservable inputs for Level 3 fair value measurements, requiring quantitative information to be disclosed related to (1)the valuation processes used, (2)the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs, and (3)use of a nonfinancial asset in a way that differs from the asset’s highest and best use. The revised guidance is effective for interim and annual periods beginning after December15, 2011 and early application by public entities is prohibited. ASU 2011-04 is to be applied prospectively. The Company’s adoption of this ASU for the reporting period ended March 31, 2012, as required, did not have a material effect on the Company’s consolidated financial statements. 13 CapLease, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Dollar amounts in thousands, except per share amounts; totals may not add due to rounding) September 30, 2013 (unaudited) In June2011, the FASB issued new accounting guidance ASU2011-05, Presentation of Comprehensive Income , which amends various sections of ASC 220 and allows an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in ASU 2011-05 do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. ASU 2011-05 should be applied retrospectively. For public entities, the amendments in ASU 2011-05 are effective for fiscal years, and interim periods within those years, beginning after December15, 2011. The Company elected early adoption of this ASU for the reporting period ended December 31, 2011, as permitted by the ASU. The Company’s adoption of this ASU did not have a material effect on the Company’s consolidated financial statements. In December 2011, the FASB issued new accounting guidance ASU2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standard Update No. 2011-05, which amends various sections of ASC 220-10. The amended sections indefinitely defer the effective date of the presentation of reclassification adjustments out of accumulated other comprehensive income on the components of net income and other comprehensive income, which ASU 2011-05 would require. All other requirements of ASU 2011-05 are unaffected by this new guidance. For public entities, the amendments in ASU 2011-12 are effective concurrent with ASU 2011-05, for fiscal years and interim periods within those years, beginning after December15, 2011. The Company elected to adopt this ASU for the reporting period ended December 31, 2011, as it is required to be adopted concurrently with ASU 2011-05. The Company’s adoption of this ASU did not have a material effect on the Company’s consolidated financial statements. In December 2011, the FASB issued new accounting guidance ASU No. 2011-11, Balance Sheet (ASC Topic 210):Disclosures about Offsetting Assets and Liabilities.
